Citation Nr: 0612114	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-30 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from April 1964 to April 
1966.

This claim comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied a claim of entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.

2.  The claimed stressor event, a sexual assault which 
allegedly occurred during the appellant's active service, has 
not been verified, and the appellant has failed to submit 
specific information to allow VA to attempt to verify his 
claimed stressor.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that VA has notified the appellant by 
letter of the evidence and information needed to substantiate 
the current claim, the information he should provide to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence and information on 
his behalf, and the evidence that the appellant should submit 
if he did not desire VA to obtain evidence on his behalf.  
See, e.g., the letter addressed to the appellant by VA issued 
August 8, 2003.  In this letter and other documents, VA 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
the claim.  The appellant was asked to inform VA of any 
additional evidence or information which he thought would 
support his claim, so that VA could attempt to obtain this 
additional evidence for him.  Moreover, since the appellant 
was informed of the evidence that would be pertinent to his 
claim and requested to submit such evidence or provide the 
information necessary to enable VA to obtain such evidence, 
the Board believes that the appellant was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
present claim and the Board is unaware of any such 
outstanding evidence or information.  The Board has obtained 
the appellant's VA post-service medical records, his in-
service medical records, and his in-service personnel 
records.  In two August 2004 statements, the appellant's 
representative acknowledged that there was no further medical 
evidence to be obtained and subsequently submitted the appeal 
for consideration on the evidence in the record.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefit 
Act of 2002, Pub. L. No. 107-330, §401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error")."  Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2004, after the initial VCAA 
letter was issued in August 2003.  Subsequently, additional 
notification and evidentiary development was accomplished in 
accordance with the VCAA.  The claim was last adjudicated in 
June 2004.  There is no indication or reason to believe that 
the ultimate decision of VA on the merits of the claim would 
have been different had initial adjudication been preceded by 
complete VCAA and development.  In sum, the Board is 
satisfied that VA properly processed the claim following 
compliance with the notice requirements of the VCAA, the 
implementing regulations, and Pelegrini.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claims.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304 (f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).
If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavioral changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).
In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there were "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the records 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.
Except as otherwise provided by law, an appellant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant's service records do not reflect that he 
engaged in combat with the enemy, nor is he claiming such.  
Instead, he alleges that he has PTSD as a result of a sexual 
assault he experienced while he was stationed in Germany in 
June 1964.  He has provided no verifiable details about the 
incident.  Furthermore, the appellant's service medical 
records are negative for psychiatric complaints or findings 
and upon his discharge from active service in April 1966, the 
appellant's clinical psychiatric evaluation was normal and 
his service records do not show any obvious evidence of 
unexplained behavioral changes after the time frame for the 
alleged assault.  His nine pound weight gain in service is 
not evidence of obsessive behavior, such as over eating or 
under eating, despite his September 2005 assertion of having 
experienced such as a symptom of PTSD.  Similarly, no other 
reported symptoms can be verified as occurring during 
military service.  The records from the appellant's treatment 
with a VA psychologist indicate that he was being treated for 
PTSD as of 2003, but also note that the appellant was unable 
to speak specifically about this incident and they are devoid 
of evidence of psychiatric or psychological treatment for 
this condition until 36 years after service.  

There are no in-service medical records stemming from 
physical complaints related to the appellant's alleged 
assault, no evidence that an official complaint was ever 
filed with the military police, no evidence that the 
appellant ever filed criminal charges, and no obvious 
evidence of unexplained behavioral changes after the date of 
the assault.  Furthermore, although the appellant's post-
service VA medical records reflect that he reported having a 
history of heavy alcohol use, he also reported that this use 
began pre-induction, at approximately age 16, making it 
unlikely that the appellant's substance use was related to 
the claimed assault.  His reportedly keeping the stressor 
event secret all his life indicates that there is no other 
secondary evidence to verify the occurrence of the stressor.

Although a VA psychologist diagnosed PTSD in March 2003, this 
diagnosis is not related to a verified stressor event in 
service and is therefore insufficient for the present claim.  
VA cannot verify a stressor based upon the vague information 
that has been provided by the appellant.  Under these 
circumstances, where there is no reasonable possibility of 
verifying the appellant's claimed stressor events in service, 
a VA examination or further VA assistance to the appellant is 
not required.  See 38 C.F.R. § 3.159(c)(4) and (d).  
Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim and a determination of 
service connection for PTSD is not warranted.  The present 
appeal must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


